Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 25, 2011                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  142066(61)                                                                                           Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  CVETKO ZDRAVKOVSKI a/k/a STEVE                                                                           Brian K. Zahra,
  ZDRAVKOVSKI,                                                                                                        Justices
           Plaintiff/Counter-Defendant-
           Appellee,
  and
  TATIJANA ZDRAVKOVSKI,
            Plaintiff,
  v                                                                 SC: 142066
                                                                    COA: 291735
                                                                    Wayne CC: 01-119364-CH
  GAN GONY, INC. and RANDA KANDALAFT,
           Defendants-Appellants,
  and
  ANTOINE KANDALAFT,
             Defendant/Counter-Plaintiff-
             Appellant.
  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s March 29,
  2011 order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 25, 2011                       _________________________________________
         d0718                                                                 Clerk